DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art of record neither shows nor suggest a duoplasmatron ion source comprised of, in part, an anode comprises a partially ferromagnetic region that comprises a ferromagnetic portion joined with a non-ferromagnetic portion at a juncture, the ferromagnetic portion defining an ion extraction aperture arranged adjacent to the Z-electrode aperture; 15wherein the juncture is laterally offset from the ion extraction aperture; and wherein the partially ferromagnetic anode region is configured to produce a magnetic field that reduces or eliminates transit of electrons from the ion extraction aperture to contact the grounded electrode, along with the rest of the limitations of the claim.
Due to their dependency, claims 2-11 are necessarily allowable.

Regarding independent claim 12, the prior art of record neither shows nor suggest a duoplasmatron ion source comprised of, in part, a partially ferromagnetic region that comprises a ferromagnetic portion joined with a non-ferromagnetic portion at a juncture, the ferromagnetic portion defining an ion extraction aperture; wherein the juncture is laterally offset from the ion extraction aperture; and wherein the partially 
Due to their dependency, claims 13-17 are necessarily allowable.

Regarding independent claim 18, the prior art of record neither shows nor suggest a method for producing a partially ferromagnetic anode for a duoplasmatron ion 25source, the method comprising: joining a non-ferromagnetic material with a ferromagnetic material at a juncture to produce a partially ferromagnetic stock; and processing the partially ferromagnetic stock to form a partially ferromagnetic anode region, wherein the ferromagnetic portion defines an ion extraction 30aperture, and the juncture is laterally offset from the ion extraction aperture.
Due to their dependency, claims 19-20 are necessarily allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L WILLIAMS whose telephone number is (571)272-2465. The examiner can normally be reached M-F 6:30 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH L WILLIAMS/Primary Examiner, Art Unit 2879